Citation Nr: 0820168	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  02-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from September 12, 1976, to 
October 27, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied, in pertinent part, the 
veteran's claim of service connection for a thoracic spine 
disability (characterized as residuals of a thoracic spine 
injury).  The veteran disagreed with this decision in March 
2000.

This matter also is before the Board on appeal of a December 
2001 RO decision which denied the veteran's claim of service 
connection for PTSD.  The veteran disagreed with this 
decision in January 2002.  He also perfected a timely appeal 
on his service connection claim for a thoracic spine 
disability in January 2002.  He subsequently perfected a 
timely appeal on his service connection claim for PTSD in 
July 2003.

In October 2003, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  In November 2006, the Board 
denied the veteran's claims of service connection for PTSD 
and for a thoracic spine disability.  The veteran timely 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2008 Order, the Court remanded 
the Board's November 2006 decision pursuant to a Joint Motion 
for Remand.

This appeal is REMANDED again to the RO/AMC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran has contended in statements date-stamped as 
received by the RO in March and in July 2003 that he incurred 
his PTSD and a thoracic spine disability as a result of an 
in-service incident during basic training in October 1976 in 
which his drill instructor threw him into a concrete grenade 
pit and then threw other boot camp recruits in on top of him 
(grenade pit incident).  The veteran essentially contends 
that his boot camp drill instructor personally assaulted him 
during the grenade pit incident, causing him to experience 
PTSD symptoms, and that he injured his back when he hit the 
bottom of the concrete grenade pit.  

In the Joint Motion, both parties referred to the grenade pit 
incident as the basis for the veteran's service connection 
claims for PTSD and for a thoracic spine disability.  Both 
parties requested remand in the Joint Motion because JSRRC 
(Joint Services Records Research Center (formerly CURR 
(Center for Research of Unit Records)) had used incorrect 
dates when attempting to corroborate the veteran's claimed 
in-service stressor.  As noted in the Joint Motion, the 
veteran had active service from September 12, 1976, to 
October 27, 1976, and October 1, 1976, was the date of the 
veteran's alleged in-service stressor (the grenade pit 
incident).  JSRRC responded, however, in June 2005 with 
information that it had reviewed records dated between 
September 12, 1967, and October 27, 1967, and had been unable 
to corroborate the veteran's claimed in-service stressor.  
Given JSRRC's error, and because the Board is bound by the 
Court's March 2008 Order, this claim again must be remanded 
for JSRRC to attempt corroboration of the claimed in-service 
stressor.  

Both parties also requested remand in the Joint Motion 
because the Board had not determined whether the veteran's 
allegations regarding the grenade pit incident warranted 
additional VCAA notice because they included allegations of 
personal assault.  See generally 38 C.F.R. § 3.304(f)(3) 
(2007).  A review of the claims file shows that, in a March 
2003 statement, the veteran contended that, during basic 
training in October 1976, his drill instructor "grabbed me 
from the front of the line nearest the grenade pit and threw 
me over the pit.  He freaked out on me and I didn't have time 
to react or defend myself because the [drill instructor] was 
freaking out."  He also contended that this drill instructor 
had threatened his life during basic training.  In a July 
2003 statement, the veteran contended that he had been 
"assaulted, threatened and harassed by my training Sergeant 
Donahue for some unknown reason . . . [who] went out of his 
way to persecute me, way beyond the usual basic training the 
other soldiers got.  He threatened to kill me, and even 
follow[ed] me home."  The veteran alleged that his sergeant 
had gone "too far" with him and had assaulted him 
physically and verbally during basic training.  

The Board specifically notes that, if a PTSD claim is based 
on a claimed in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 17 (Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).  Given the veteran's statements 
regarding the grenade pit incident, the Board concedes that 
these statements fairly raise allegations of personal assault 
and require additional VCAA notice.  Because this claim is 
being remanded for other development, on remand, the RO/AMC 
should provide the veteran applicable notice for personal 
assault PTSD claims.  

Accordingly, the case is REMANDED for the following action:

1.  After confirming the veteran's current 
mailing address of record, send him a 
letter advising him that evidence from 
sources other than his service records may 
corroborate his account of the claimed in-
service stressor.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; tests for sexually-transmitted 
diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  A copy of the notice letter must 
be included in the claims file.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a thoracic spine 
disability and/or PTSD since his 
separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Forward the veteran's March 2003 and 
July 2003 statements regarding his claimed 
in-service stressor, as well as copies of 
the veteran's available service personnel 
records and any other relevant evidence, 
to the U.S. Army & Joint Services Records 
Research Center (JSRRC).  Inform JSRRC 
that the veteran had active service from 
September 12, 1976, to October 27, 1976.  
Request that JSRRC attempt to corroborate 
the alleged in-service stressor in October 
1976 in which the veteran was thrown into 
a concrete grenade pit by his drill 
instructor during basic training.  This 
incident involved the veteran, Drill 
Instructor (DI) Alford, Staff Sergeant 
(SSG) Martin, and Sergeant (SGT) Donahue.  
The veteran was assigned to the 16th 
Battalion, 4th Training Brigade, in Fort 
Knox, Kentucky, at the time of this 
incident.  Request that JSRRC coordinate 
its research with the U.S. Army Criminal 
Investigation Command (USACID) in Fort 
Belvoir, Virginia.  

4.  Thereafter, if, and only if, the 
alleged in-service stressor is 
corroborated, schedule the veteran for a 
VA psychiatric examination to determine 
whether PTSD found present is related to 
service.  The claims folder must be made 
available to the examiner for review.  The 
examiner should provide an opinion as to 
whether the veteran's symptomatology meets 
the criteria for a diagnosis of PTSD.  The 
stressor supporting the diagnosis must be 
identified by the examiner.  

5.  Thereafter, if, and only if, the 
alleged in-service stressor is 
corroborated, schedule the veteran for a 
VA examination to determine the current 
nature and likely etiology of his claimed 
thoracic spine disability.  The claims 
folder must be made available to the 
examiner for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed back disability 
began during service or is causally linked 
to any incident during service-
specifically the incident as described by 
the veteran.

6.  After completion of the foregoing, 
readjudicate the claims of service 
connection for PTSD and for a thoracic 
spine disability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

